Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered *845November 23, 1982, convicting him of attempted murder in the second degree, robbery in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contention on appeal, the Trial Judge correctly denied his motion to suppress his confession. Defendant was given his Miranda rights and waived those rights knowingly and voluntarily before making his statement. As defendant was 17 years of age at the time of his arrest and interrogation, statutes requiring notification of parents of juvenile delinquents (Family Ct Act, § 305.2) and juvenile offenders (CPL 140.20, subd 6; 1.20, subd 42), do not apply.
We have considered defendant’s remaining contentions and find them to be without merit. Boyers, J. P., Rubin, Lawrence and Fiber, JJ., concur.